Bleckley, C. J.
This case was called in. order on May 7, and was dismissed for want of prosecution. A motion to reinstate for providential cause is denied, on the ground that counsel for the plaintiff in error seem, to be a firm of lawyers and the showing of providential cause applies to but one of them, and it is not stated that he was leading counsel, and no explanation is given why the other member of the firm could not attend to the case, or why he or his copartner could not make known, in proper time, the providential cause hindering the attendance of the one to whom it applied.